 



Exhibit 10.02

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

(DATE)

CONFIDENTIAL TO:

In the meeting on (DATE), the Compensation Committee of the Board of Directors
granted to you Performance Units under the Steelcase Inc. Incentive Compensation
Plan (the “Plan”), subject to the terms and execution of this Award Agreement.

This Award Agreement provides additional information regarding your Award and
your rights under the Plan. A copy of the Plan has already been provided to you.
If there is any inconsistency between this Award Agreement and the Plan, the
Plan controls. Capitalized terms used in this Award Agreement are defined in the
Plan, unless defined here.

Overview of Your Award

1. Type of Award: Performance Units as authorized under Section 9 of the Plan.

2. Target Number of Performance Units under this Award: << >>

3. Award Date: << >>



4.   Performance Measure: Cash flow per share during the three-year performance
period, as outlined in Section 12 of the Plan.



5.   Performance Period: The Performance Period for this Award is February 26,
2005 through February 29, 2008.

 



--------------------------------------------------------------------------------



 



6.   Number of Performance Units Earned: After completion of the Performance
Period, the number of Performance Units earned under this Agreement based on
cash flow measures greater than or equal to $2.60/share through $6.50/share will
be determined according to the following formula:

Number of Performance Units Earned =
[Target Number of Performance Units/2]
+
{[(Target Number of Performance Units/2)/1.3] x [actual cash flow result –
2.60]},
provided that no Performance Units will be earned until the actual cash flow
result equals at
least $2.60/share and the number of Performance Units earned will not exceed
200% of the target
number under this Award.



    Earned Performance Units will be paid in Shares or cash and vest in thirds
on 3/1/08; 2/28/09 and 2/27/10, respectively. The earned Shares will be
transferred to you at the vesting date.   7.   Dividend Equivalents on Earned
Performance Units: A sum, the amount of which is the equivalent of dividends
declared during the Performance Period with respect to the Shares underlying
your earned Performance Units will be paid as soon as practicable following the
end of the Performance Period, either in cash or in stock, as determined by the
Board of Directors. Cash equivalents will be valued as of the date(s) on which
the dividend(s) were declared during the Performance Period. Stock dividends
will be valued at the Fair Market Value measured at the end of the Performance
Period, and will be governed by Article 17.1 of the Plan. Any payments made are
not actual dividends (see paragraph 13). You do not become a shareholder during
the Performance Period, but rather at the date of vesting upon transfer of the
Shares into your name.   8.   Death, Disability or Retirement during the
Performance Period:



  a)   If you die or become totally and permanently disabled while an Employee
during the Performance Period, the target number of Performance Units will be
deemed earned and corresponding Shares vested according to the following
schedule. Any remaining unearned Performance Units will be forfeited.



  •   If death or qualifying disability occurs from 2/26/05 through 2/24/06,
<< >> Performance Units will immediately be earned and corresponding Shares
vested.     •   If death or qualifying disability occurs from 2/25/06 through
2/23/07,
<< >> Performance Units will immediately be earned and corresponding Shares
vested.     •   If death or qualifying disability occurs from 2/24/07 through
2/29/08,

 



--------------------------------------------------------------------------------



 



      << >> Performance Units will immediately be earned and corresponding
Shares vested.



  b)   In the event of your retirement during the Performance Period, you will
be treated as continuing in employment for purposes of earning and vesting in
your Award. You will be considered to have retired if your termination of
employment occurs after your age plus years of continuous service total 80 or
more.



9.   Death, Disability or Retirement following the Performance Period:



  a)   The Shares corresponding to all earned Performance Units will become
immediately vested if you die or become totally and permanently disabled while
an Employee after the Performance Period.     b)   In the event of your
retirement after the Performance Period, you will be treated as continuing in
employment for purposes of vesting in your Award. You will be considered to have
retired if your termination of employment occurs after your age plus years of
continuous service total 80 or more.



10.   Forfeiture of Awards:



  a)   All unearned Performance Units will be forfeited upon a termination of
your employment during the Performance Period for any reason other than death,
total and permanent disability or retirement.     b)   All unvested Shares will
be forfeited upon a termination of your employment following the Performance
Period for any reason other than death, total and permanent disability or
retirement.     c)   If you engage in any Competition (as defined in the Plan
and determined by the Administration Committee in its discretion) within twelve
months of vesting in any Shares granted pursuant to this Award Agreement,
(i) you will forfeit any unvested Shares granted under this Award Agreement and
(ii) you must return to the Company the Fair Market Value (measured as of the
Grant Date) of any Shares in which you vested during the twelve months prior to
your engagement in such Competition.



11.   Change in Control: Notwithstanding anything herein to the contrary, upon a
Change in Control after August 26, 2005, the target number of Performance Units
granted pursuant to this Award Agreement will be deemed to have been fully
vested for the entire Performance Period as of the effective date of the Change
in Control. The vesting of all corresponding Shares will be accelerated as of
the effective date of the Change in control, and within thirty (30) days
following the effective date of the Change in control a pro rata number of
Shares will be paid

 



--------------------------------------------------------------------------------



 



out to you based upon the assumed achievement of all targeted performance goals
and upon the length of time within the Performance Period which has elapsed
prior to the Change in Control.



12.   Transfer: Performance Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.



13.   Voting Rights and Dividends: During the Performance Period, you will not
have voting rights with respect to your Performance Units and, other than as set
forth in Section 7 of this Award Agreement, you will not be entitled to receive
any dividends declared with respect to your Performance Units. After the vesting
period, Shares will be transferred to you and you will obtain voting rights and
be entitled to receive any dividends declared with respect to your vested
Shares.



14.   Taxes: The Company will make the required tax reporting to you and the IRS
and any other authority to whom social security and income tax is due. The
Company has the right to withhold Shares or cash that would otherwise be
received by you for the statutory minimum Federal, state, local, or foreign
authority withholding tax due. The Company may also collect withholding tax
directly from you.



15.   Administration: This Award Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee or its designee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which will be
binding upon the Participant.



16.   Required Approvals: This Award Agreement will be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.



17.   Governing Law: To the extent not preempted by federal law, this Award
Agreement will be governed by, and construed in accordance with, the laws of the
State of Michigan, USA.



18.   Amendment: This Award Agreement may be amended or modified by the
Committee as long as the amendment or modification does not materially adversely
affect your Award, provided, however, that the Company may amend this Award
Agreement in any manner reasonably intended to avoid the acceleration of tax and
the possible imposition of penalties under Section 409A of the Code.

By signing this Award Agreement, you hereby acknowledge:



(a)   that the Plan is discretionary in nature and may be suspended or
terminated at any time;

 



--------------------------------------------------------------------------------



 



(b)   that each grant of a Performance Unit is a one-time benefit which does not
create any contractual or other right to receive future grants of Performance
Units, or benefits in lieu of Performance Units;



(c)   that all determinations with respect to future grants, if any, including,
but not limited to, the times when the Performance Units will be granted, the
number of Units subject to each grant, and the time or times when each Share
will vest, will be at the sole discretion of the Board of Directors;



(d)   that your participation in the Plan does not create a right to further
employment with your employer and will not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
cause;

(e) that your participation in the Plan is voluntary;



(f)   that the value of the Performance Units is an extraordinary item of
compensation which is outside the scope of your employment contract, if any;



(g)   that the Performance Units are not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;



(h)   that the right to the grant ceases upon termination of employment for any
reason except as may otherwise be explicitly provided in the Plan or this Award
Agreement; and



(i)   that the future value of the Performance Units is unknown and cannot be
predicted with certainty.

By signing this Award Agreement, and as a condition of the grant of the
Performance Units, you hereby consent to the collection, use and transfer of
personal data as described below.

You understand that the Company and its subsidiaries hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social security number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all Performance Units or other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of managing and administering the Plan (“Data”).

You further understand that the Company and/or its subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and/or its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”). You understand that these Data
Recipients may be located in your country of residence or elsewhere.

You hereby authorize the Data Recipients to receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf.

 



--------------------------------------------------------------------------------



 



You understand that you may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company. You further understand that withdrawing consent may affect your ability
to participate in the Plan and/or may affect your Award.



19.   If you have any questions regarding your Award or this Award Agreement, or
would like a copy of the Plan, please contact << >>, Director, Compensation, at
<< >>.

Sincerely,

James P. Hackett
President and CEO





 



--------------------------------------------------------------------------------



 



20.   Please acknowledge your agreement to participate in the Plan and this
Award Agreement, and to abide by all of the governing terms and provisions, by
signing the following representation. Your signed representation must be
returned by << >> to:

Compensation Department (CH-2E-04)
Steelcase Inc.
PO Box 1967
Grand Rapids, MI 49501-1967

Agreement to Participate

By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement. Without limiting the generality of the preceding sentence, I
understand that, subject to the terms of the Plan and this Award Agreement, my
right to the Performance Units granted under this Award is conditioned upon my
continued employment with the Company.

         
Date:
       

       
Participant:
       

 

--------------------------------------------------------------------------------

   

 